Citation Nr: 1532158	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-24 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from March 1952 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied a claim for a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  The Veteran appealed, and in June 2012, the Board determined that a TDIU issue had been raised.  The Board took jurisdiction over the TDIU claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the claim for additional development in June 2012.  In October 2013 and February 2015, the RO denied the claim.

The issue of the increased rating for PTSD beyond 50% was, in fact, denied by the Board in May 2014 (a prior denial of this claim was vacated by joint motion in August 2013, readdressed with the same finding by the Board in May 2014, and affirmed by the Veterans Court in January 2015, which only lead to delay of the TDIU issue by the RO).  

This May 2014 decision denial of an increased ratting was affirmed by the Veteran's Court in January 2015.  Therefore, the issue of an increased rating for PTSD is not before the Board at this time under the law (the Board cannot overturn a decision of the Veteran's Court).  The rating action of March 2015 which granted a 100% rating for PTSD is a separate rating action of the RO that has not been appealed.  Therefore, it is not before the Board at this time.  It appears, at most, that the only issue before the Board at this time is the issue it remanded in June 2013: whether TDIU is warranted (not the effective date of TDIU, but if TDIU should be awarded at all) and it is probable, if not likely, that in light of the 100% PTSD finding and special monthly compensation having been granted (for aid and attendance) that there is, in fact, no issue before the Board at this time.  However, in light of the litigious nature of this case, the Board believes it is prudent to address whether TDIU is warranted to avoid further delays in the full adjudication of the Veteran's case.  Overall, the Board believes that there is no issue before the Board at this time.  
 
In May 2010, the Veteran requested a personal hearing before the Board.  However, in March 2012, the Veteran withdrew his request.  Accordingly, the Board may proceed.  38 C.F.R. § 20.704(e) (2014).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disability is shown to preclude obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.16 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's current total combined rating for service-connected disability is 100 percent, i.e., he has been awarded a 100 percent disabling for PTSD (effective July 21, 2014).  See 38 C.F.R. § 4.25 (2014).  Accordingly, he meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  

In light of the state of Veteran's Law at this time (written argument was submitted in June 2015, notwithstanding the 100% finding for PTSD - the case was not withdrawn), it appears (at best) that the question remaining is whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disability. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Thus, although the RO granted a 100 percent schedular rating for service-connected PTSD, effective July 21, 2014, under Veterans law this does not appear preclude consideration of a simultaneous TDIU rating.  This point is not clear in light of the facts above. 

In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  

In this case, however, the Veteran receives special monthly compensation (aid and attendance), it would appear that this case is now moot (the effective date issue of the 100% rating is not before the Board.

Because of this holding, VA's General Counsel has taken action to withdraw VA O.G.C. Prec. Op. No. 6-99, which is contrary to the holding of Bradley.  It appears (though this is not clear) that the Board must address this issue in light of this finding, notwithstanding the unusual factual situation that the Veteran is already at 100%. 

Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

VA regulations provide that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The evidence indicates that the Veteran has not worked since 2004, due to cancer of the kidney.  See e.g., QTC examination report, dated in August 2010; February 2015 opinion from Director, VA Compensation Service.

A report from a VA social worker, dated in April 2010, notes that the Veteran was receiving outpatient treatment for PTSD, with both group and individual therapy.  The report states that the Veteran's PTSD is "so invasive that it continues to influence all aspects of this veteran's functioning," that his PTSD contributes to his "marginal lifestyle," that the Veteran "is unable to work and function in normal daily living," and that his PTSD has "completely disabled him."

In this regard, it is important to note that there is important evidence against the Veteran's claim, overall, particularly regarding the facts as to why he is not working (see psychiatry examination of February 1993, page 103).  However, in light of the RO recent rating action, which is not before the Board, this issue is rendered moot. 

A QTC psychiatric examination report,  dated in August 2010, contains Axis I diagnoses of chronic PTSD, and major depressive disorder.   The Axis V diagnosis was a global assessment of functioning score of 59.  The examiner noted that the Veteran may have impairment performing complex instructions secondary to impaired immediate recall, and that he may have impairment in his ability to interact with co-workers and the public secondary to circumstantiality of speech.  

A statement from J.W., M.D., dated in July 2014, shows that she indicated that she had reviewed the Veteran's records and treatment, and that she met with the Veteran.  She concluded that the Veteran's "service-connected PTSD alone" requires the need of regular aid and attendance in order to protect him from the hazards or dangers related to his daily environment, and to assist with housekeeping and general organization.

A VA psychiatric intake report, dated in February 2015, shows that the Veteran's appearance and behavior were noted to be unusual and bizarre, with pressured and pushed speech.  He was noted to have auditory hallucinations, with circumstantial and tangential thought processes and associations.  Thought content was noted to include persecutory delusions.  He also had homicidal ideation without plan or intent.  The diagnoses were adjustment disorder, history of severe major depressive disorder, PTSD, rule out psychosis not otherwise specified (NOS), and cluster A personality traits.   His medications were noted to include Sertraline (Zoloft), 100 milligrams daily.  

An opinion from the Director, VA Compensation Service, dated in February 2015, shows that it was determined that the record did not show that the Veteran's PTSD symptoms were sufficiently severe to preclude him from securing and following any substantially gainful occupations, and that entitlement to a TDIU on an extraschedular basis was denied. In an opinion, received in June 2015, W.H., Ph.D., indicated that he had reviewed come of the Veteran's medical records.  He essentially concluded that the Veteran was unable to engage in substantially gainful employment due to his PTSD.  

The Board finds that a TDIU is warranted.  The Veteran's sole service-connected disability is PTSD, currently evaluated as 100 percent disabling.  Although the February 2015 opinion of the Director, VA Compensation Service, was that the criteria for TDIU on an extraschedular basis had not been met, in March 2015, the RO granted a 100 percent evaluation for PTSD, with an effective date of July 21, 2014.  The criteria for TDIU on a schedular basis are therefore shown to have been met as of that date.  

In addition, in March 2015, the RO granted special monthly compensation based on the need for aid and attendance under 38 U.S.C.A. § 1114(l) (West 2014).  These actions by the RO indicate that it determined that the Veteran's PTSD is productive of total social and occupational impairment, and that his service-connected PTSD symptoms render him so helpless that he is in need of the regular aid and attendance of another person.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 4.130 (2014) and the General Rating Formula for Mental Disorders.  

Dr. W.H.'s June 2015 opinion shows that he concluded that that the Veteran's service-connected psychiatric symptoms rendered the Veteran unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a).  

The Board therefore finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, that TDIU on a schedular basis is warranted.  

Based on these facts, and the 100 percent rating, further litigation or another Board remand is simply not warranted.  The effective date of this award is not before the Board at this time (it must be addressed by the RO in the first instance).




ORDER

TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


